IN THE UNITED STATES DISTRICT COURT

FoR THE DISTRICT oF DELAWARE

 

AUTUMN LAMPKINS,
Plaintiff,
V. Civil Action No. 16-647-CFC
MITRA QSR KNE, LLC, .
Defendant.
MEMORANDUM ORDER

 

Defendant Mitra QSR KNE, LLC has moved in limine for “entry of an order
limiting evidence that Plaintiff may introduce in support of her claim that she was
subjected to a hostile work environment.” D.I. 113 at 1 (emphasis added).
Defendant requests in its motion that the Court “exclude” at trial four categories of
“[e]vidence in support of [Plaintist] hostile work environment claim” (id. at 2):
(l) evidence that Plaintiff was denied breaks or received limited break time during
work hours to express breast milk; (2) evidence that Plaintiff was not provided an
exclusively private place to express breast milk; (3) evidence regarding the
existence of a security camera in the office; and (4) evidence of the alleged harm
that Plaintiff claims she suffered by the denial of breaks and the lack of a private

place to express milk. Id. at 3. For reasons not stated, Defendant has not asked the

Court to limit Plaintiff’s ability to adduce the evidence in question in support of
Plaintiff’s claim of gender discrimination

The Court agrees With Defendant that Title VII is not an “accommodation
statute” that imposes liability on employers for failing to provide suitable times
and places for breast pumping at work. See Doe v. C.A.R.S. Protection Plus, 527
F.3d 358, 364 (3d Cir. 2008) (holding that Title VII, as amended by the Pregnancy
Discrimination Act (“PDA”), “does not require preferential treatment for
pregnant employees” but instead “mandates that employers treat pregnant
employees the same as non-pregnant employees”); see also Young v. Unz`tea' Parcel
Service, Inc., 135 S. Ct. 1338, 1350 (2015) (holding that PDA did not give
pregnant workers “most-favored-nation status”); Hicks v. City of Tuscaloosa, 870
F.3d 1253, 1260 (l lth Cir. 2017) (“Taking adverse action actions based on [a]
Woman’s breastfeeding is prohibited by the PDA[,] but employers are not required
to give special accommodations to breastfeeding mothers.”); E.E.O.C. v. Houston
Funding II, Ltd., 717 F.3d 425, 430-31 (5th Cir. 2013) (Jones, J., concurring) (“[I]f
[the plaintift] intended to request special facilities or down time during Work to
pump or ‘express’ breast milk, she Would not have a claim under Title VII or the

PDA . . . .”).l Accordingly, the Court Will grant Defendant’s motion With respect

 

l At oral argument, Plaintiff agreed with Defendant that Title VII is not an
accommodation statute. See Tr. at 141 :1 1. Plaintiff now argues that after “reading

2

to the first and fourth categories of evidence_i.e., evidence that Plaintiff was
denied breaks or received limited break time during work hours to express breast
milk and evidence of the alleged harm that Plaintiff claims she suffered by the
denial of breaks and the lack of a private place to express milk. The Court will not
exclude or limit the jury’s consideration of evidence that Plaintiff was not provided
an exclusively private place to express breast milk or evidence regarding the
existence of a security camera in the office. That evidence is central to
understanding the circumstances in which Plaintiff’ s co-workers encountered her
and harassed her as alleged in her complaint

AS Plaintiff believes that the four categories of evidence are relevant to her
gender discrimination claim (see D.I. 123 at 4), and Defendant has not sought to
preclude Plaintiff from introducing the evidence in question to support Plaintiff’s
gender discrimination claim, Plaintiff will be permitted to adduce the evidence in
question at trial and can rely on that evidence in support of her gender
discrimination claim. To give effect to this Order, the Court will instruct the jury
that it may not consider in connection with Plaintiff’s hostile work environment
claim evidence that Plaintiff was denied breaks or received limited break time

during work hours to express breast milk or evidence of the alleged harm that

 

Young” she “wishes to change her position.” D.I. 123 at 2 n.l. The Court sees
nothing in Young that would support Plaintiff’ s new-found position.

3

Plaintiff claims she suffered by the denial of breaks and the lack of a private place

to express milk.

Wherefore, on this 28th day of January 2019, IT IS HEREBY ORDERED
that Defendant’s Motion in Limine (D.I. 113) is GRANTED IN PART AND
DENIED IN PART:

1. Plaintiff is not permitted to introduce or rely on at trial in support of her
hostile work environment claim (a) evidence that she was denied breaks or
received limited break time during work hours to express breast milk or (b)
evidence of the alleged harm that she suffered by the denial of breaks and the lack
of a private place to express milk.

2. Plaintiff is permitted to introduce and rely on at trial in support of her
hostile work environment claim (a) evidence that she was not provided an
exclusively private place to express breast milk and (b) evidence regarding the
existence of a security camera in the office.

3. This Order in no way restricts Plaintiff from introducing or relying on at

trial evidence in support of her gender discrimination claim.

IT IS SO ORDERED.

ding

CoNNoLLY,'UNiTEerA/TES DIsTRICT JUDGE

